 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   PRAKASH NARAYAN,                                 No. 2:19-cv-00466-TLN-CKD
12                     Plaintiff,
13          v.                                        ORDER
14   COUNTY OF SACRAMENTO et al.,
15                     Defendants.
16

17          This matter was referred to a United States Magistrate Judge pursuant to Local Rule

18   302(c)(21).

19          On January 3, 2020, the magistrate judge filed findings and recommendations herein

20   which were served on the parties and which contained notice to the parties that any objections to

21   the findings and recommendations were to be filed within fourteen days. Objections to the

22   findings and recommendations have been filed.

23          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

24   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

25   Court finds the findings and recommendations to be supported by the record and by proper

26   analysis.

27   ///

28   ///
                                                     1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The findings and recommendations filed January 3, 2020, are adopted in full;

 3          2. Wells Fargo’s motion to dismiss is GRANTED; and

 4          3. Plaintiff’s claims against Wells Fargo are dismissed WITH PREJUDICE.

 5   Dated: February 11, 2020

 6

 7

 8

 9
                                      Troy L. Nunley
10                                    United States District Judge
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
